DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 11/29/2021 has been entered. Claims 1-10 are pending. Amendments to the claims have overcome the 112 rejections as previously set forth.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al., (DE102014223906A1, see machine translation filed with office action of 08/31/2021) hereinafter Bauer in view of Hiranuma et al., (JP2008309000A, see machine translation filed with office action of 08/31/2021) hereinafter Hiranuma.
Regarding Claim 1, Bauer discloses a humidification system for a fuel cell system (Bauer [0002]), comprising: 
a heat exchanger “140” (Bauer [0050]) including a charge air cooler [0010] having a feed line “160” [0050], see also Fig. 1, the feed line including a tube for supplying a flow of fresh cathode gas [0050] since it is upstream of the fuel cell stack “110” (Fig. 1), and is thus considered fresh and unreacted, which is to be humidified to the heat exchanger (Fig. 1, cathode feed line “160” leads from humidifier “130” to heat exchanger “140”), 
a liquid supply formed of an injection nozzle “136” through which water is introduced [0050] drawing from water a storage tank [0014], connected to the moistening device “130” [0014] arranged 
Bauer further discloses wherein it is desirable to atomize the liquid in order to get good mixing with the air flow [0014]. However, Bauer does not explicitly disclose an eddy generator located upstream of the liquid supply. 
In a similar field of endeavor as it pertains to a humidifying device that wishes to atomize and promote good mixing between a liquid stream and a gas stream (Hiranuma [0010]) having a swirling flow generation means [0008] reading on an eddy generator, rigidly mounted in the tube [0009] including a plurality of fins [0011] the fins “29” arranged about the circumference of the tube in a fan shape [0019], Fig. 3, reading on a stator, located upstream of a liquid supply (injection nozzle) relative to the flow direction of the flow of cathode gas [0022], Fig. 2, wherein the eddy generator is configured to generate swirls in the flow [0010] such that the flow of cathode gas experiences angular momentum [0010] which is a velocity component in a circumferential direction of the tube, and shearing force acts between the flow of cathode gas and a liquid provided by the liquid supply, since Hiranuma further discloses wherein this angular momentum provides improved stirring of the liquid into the stream of gas [0010].
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the humidifying system of Bauer to include an eddy generator upstream of the liquid supply as taught by Hiranuma in order to improve mixing of the liquid water stream into the gas stream. 
Regarding Claim 2, Bauer discloses all of the claim limitations as set forth above. Bauer further discloses wherein the humidifying device “130” includes an injection nozzle “136” (Bauer [0050]) arranged on the liquid supply side [0014] and the liquid supply is upstream of the inlet nozzle “136” since the water moving downstream goes first from the liquid supply tank to the injection nozzle “136” and is thus upstream. Bauer further discloses an embodiment wherein the moistening device is 
Regarding Claim 3, Bauer discloses all of the claim limitations as set forth above. Bauer further discloses wherein the humidifying device “130” includes an injection nozzle “136” (Bauer [0050]) connected to the feed line [0014] since it injects water into the oxidizing agent (cathode gas), and the liquid supply tank is connected to the inlet nozzle [0014]. Bauer further discloses an embodiment wherein the moistening device is integrated into the heat exchanger [0021], thus the injection nozzle “136” is included in the heat exchanger “140”. 
Regarding Claim 6, Bauer discloses all of the claim limitations as set forth above. Bauer further discloses wherein the liquid supply comprises a liquid supply tank [0014], reading on a liquid basin.
Regarding Claim 7, Bauer discloses all of the claim limitations as set forth above. Bauer further discloses wherein the liquid supply basin [0014] is formed on the feed line [0014], since it injects water via nozzle into the oxidizing agent (cathode gas).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (DE102014223906A1) in view of Hiranuma (JP2008309000A), as applied to claims 2 and 1, respectively above, and further in view of Becker et al., (DE102015220093A1 see machine translation filed with office action dated 08/31/2021) hereinafter Becker.
Regarding Claim 4, Bauer discloses all of the claim limitations as set forth above. Bauer does not explicitly disclose wherein the inlet nozzle is arranged lower than a horizontally arranged center line of the heat exchanger. 
In a similar field of endeavor as it pertains to humidifying systems for fuel cells (Becker [0002]) Becker teaches a humidifying device comprising a nozzle 130” [0017] arranged lower than a horizontally arranged center line (Becker Annotated Fig. 2) in a water sink [0025]. Becker teaches that having a 

    PNG
    media_image1.png
    563
    867
    media_image1.png
    Greyscale

Becker Annotated Fig. 2
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the inlet nozzle of Bauer to be located lower than a horizontally arranged center line as taught by Becker in order to capture and reuse the condensed water in the system for increased efficiency. 
Regarding Claim 5, Bauer discloses all of the claim limitations as set forth above. Bauer does not disclose where the liquid supply storage tank is located in relation to the feed line. 
In a similar field of endeavor as it pertains to humidifying systems for fuel cells (Becker [0002]) Becker teaches a humidifying device comprising a nozzle 130” [0017], wherein the liquid supply tank connected to the feed line is substantially in a vertically oriented orientation from below. Becker teaches that having an inlet nozzle 130” arranged at the bottom in this way can draw in water from the water 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the liquid supply storage tank of Bauer to be connected to the feed line substantially in a vertically oriented orientation from below as taught by Becker in order to capture and reuse the condensed water in the system for increased efficiency.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer, (DE102014223906A1) in view of Hiranuma, (JP2008309000A), and Nagayasu et al., (US6309770B1) hereinafter Nagayasu.
Regarding Claim 8, Bauer discloses a fuel cell system (Bauer [0001]) comprising a humidification system [0002], comprising: 
a heat exchanger “140” [0050] including a charge air cooler [0010] having a feed line “160” [0050], see also Fig. 1, the feed line including a tube for supplying a flow of fresh cathode gas [0050] since it is upstream of the fuel cell stack “110” (Fig. 1) and is thus considered fresh and unreacted, which is to be humidified to the heat exchanger (Fig. 1, cathode feed line “160” leads from humidifier “130” to heat exchanger “140”), 
a liquid supply including an injection nozzle “136” through which water is introduced [0050] drawing from water a storage tank [0014], connected to the moistening device “130” [0014] arranged upstream of the heat exchanger “140” relative to a low direction of the flow of cathode gas (indicated by arrow on feed line “160”, Fig. 1). 
Bauer further teaches wherein a compressor “120” [0050] is located all the way upstream relative to the flow direction (arrow “160”) of the flow of the fresh cathode gas [0050], Fig. 1.
Bauer further discloses wherein it is desirable to atomize the liquid in order to get good mixing with the air flow [0014]. However, Bauer does not explicitly disclose an eddy generator including a stator is located upstream of the liquid supply. 
In a similar field of endeavor as it pertains to a humidifying device that wishes to atomize and promote good mixing between a liquid stream and a gas stream (Hiranuma [0010]) having a swirling flow generation means [0008] reading on an eddy generator, rigidly mounted in the tube [0009] including a plurality of fins [0011] the fins “29” arranged about the circumference of the tube in a fan shape [0019], Fig. 3, reading on a stator, located upstream of a liquid supply (injection nozzle) relative to the flow direction of the flow of cathode gas [0022], Fig. 2, wherein the eddy generator is configured to generate swirls in the flow [0010] such that the flow of cathode gas experiences angular momentum [0010] which is a velocity component in a circumferential direction of the tube, and shearing force acts between the flow of cathode gas and a liquid provided by the liquid supply, since Hiranuma further discloses wherein this angular momentum provides improved stirring of the liquid into the stream of gas [0010].
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the humidifying system of Bauer to include an eddy generator upstream of the liquid supply as taught by Hiranuma in order to improve mixing of the liquid water stream into the gas stream. Further this stator of the eddy generator would necessarily be downstream of the compressor “120” of Bauer which is all the way upstream of the liquid supply.
Bauer further discloses a fuel cell stack having cathode chambers and anode chambers [0006] the cathode chambers connected to outlet of a humidifier (Fig. 1 “130”), and further wherein the resulting water product from the cathode chambers “112” goes to the water supply [0014], then subsequently back into the humidifier, thus reading on the cathode being connected to an inlet of the humidifier, a supply for fuel to the anode [0006], reading on an anode feed line connecting the anode 
In a similar field of endeavor as it pertains to fuel cell systems (Nagayasu col. 1 lines 5-13) Nagayasu teaches a fuel cell system having an having an anode outlet line that recirculates to the anode inlet (Fig. 2, col. 3 lines 41-54) reading on an anode recirculation line, and a condenser “13” that removes the water (col. 3 lines 45-50) reading on a separator, that connects to a liquid supply tank “17” (col. 4 lines 17-21) reading on a liquid line connecting the separator to the liquid supply. Nagayasu further teaches this recirculation system allows for efficiently recovering and recycling waste streams such as excess fuel (col. 1 lines 49-50).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the fuel cell system of Bauer to include an anode recirculation line, and a separator assigned to the anode recirculation line as taught by Nagayasu in order to efficiently recover excess fuel and water vapor.
Regarding Claim 9, Bauer discloses all of the claim limitations as set forth above. Bauer does not explicitly disclose wherein a liquid control element is assigned to or arranged in the liquid line. 
Nagayasu further teaches the anode recirculation line (Nagayasu Fig. 2, col. 3 lines 41-54), wherein the fuel vapor partial pressure can be varied by controlling the temperature of the condenser “13” (col. 4 lines 30-37), reading on a liquid control element.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the anode recirculation line of Bauer to include a liquid control element as taught by Nagayasu in order to improve control over the vapor partial pressure of the fuel.
Regarding Claim 10, Bauer discloses all of the claim limitations as set forth above. Bauer does not explicitly disclose wherein a heat exchanger is arranged in the anode feed line between the fuel storage and the anode chambers.
Nagayasu further teaches a regenerative heat exchanger “12” (Nagayasu col. 3 lines 41-54) arranged in the anode feed line “3c” between the fuel storage supply “10” and the anode chambers of the cell stack “3” (Fig. 2, heat exchanger “12”). Nagayasu teaches that this allows for improved efficiency in reformation of the fuel exhaust (col. 4 lines 44-52).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the fuel cell system of Bauer to include a heat exchanger arranged on the anode feed line as taught by Nagayasu in order to improve efficiency of reforming the exhaust fuel.

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
Regarding Claim 1, applicant argues that since Hiranuma discloses that the cathode gas flow is recycled from an exhaust line rather than incoming gases in a fuel cell it is not considered “fresh” and is incompatible with the teachings of Bauer.
However, the flow properties of Hiranuma are taken to be applicable to Bauer, which does have a “fresh” supply of cathode gas. This argument is not persuasive, as it is taken that the eddy generator would be able to be applied to the fuel cell humidifier of Bauer with the improved effect of increased mixing due to angular momentum driven by the eddy generator.
Applicant further argues that the references considers the use of introducing a liquid via injectors rather than introducing a liquid via evaporation effects. The Examiner notes that Bauer teaches that atomization of the liquid is desired, and Hiranuma teaches the structural limitations of the eddy 
Regarding Claim 8, Applicant argues similar reasons as to claim 1 above; these points are addressed above. Applicant argues that dependent claims are allowable by way of dependency. This argument is moot in view of the updated rejections as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721